DETAILED ACTION
This office action is in response to applicant’s AFCP 2.0 filing dated 08/01/22.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Shuster on 08/25/22.

The application has been amended as follows: 
(Claim 1): A system, comprising:
an internal combustion engine having one or more non-dedicated cylinders and one or more dedicated Exhaust Gas Recirculation (EGR) cylinders configured to provide EGR to the engine via an EGR loop;
one or more first spark plugs coupled to each of the one or more non-dedicated cylinders, the first spark plugs including first physical characteristics;
one or more second spark plugs coupled to each of the one or more dedicated EGR cylinders, the second spark plugs including second physical characteristics, wherein the second physical characteristics differ from the first physical characteristics effective to provide different spark plug geometries of the second spark plugs relative to the first spark plugs, wherein the different spark plug geometries include the first spark plug has a first electrode diameter and the second spark plug has a second electrode diameter that is smaller than the first electrode diameter, and further wherein the different spark plug geometries include the first spark plug has a first tip protrusion into the non-dedicated cylinder, the second spark plug has a second tip protrusion into the dedicated EGR cylinder that is greater than the first tip protrusion such that the first tip protrusion into the non-dedicated cylinder is less than the second tip protrusion; and
an electronic control system operatively coupled to the one or more non-dedicated cylinders and the one or more dedicated EGR cylinders, the electronic control system is structured to execute control operations to control fueling of the one or more dedicated EGR cylinders and to control fueling of the one or more non-dedicated cylinders independently from the one or more dedicated EGR cylinders, 
wherein the electronic control system is configured to control the one or more non-dedicated cylinders in a first combustion mode, and the electronic control system is configured to control the one or more dedicated EGR cylinders in a second combustion mode.  

(Claim 3): Cancelled.

(Claim 10): Cancelled.


(Claim 11): A system, comprising:
an internal combustion engine having one or more non-dedicated cylinders and one or more dedicated Exhaust Gas Recirculation (EGR)  cylinders configured to provide EGR to the engine via an EGR loop, wherein each of the one or more non-dedicated cylinders has only one of a first spark plug, the first spark plug is configured to perform a first spark to a first temperature range, and wherein each of the one or more dedicated EGR cylinders has only one of a second spark plug, the second spark plug is configured to perform a second spark to a second temperature range wherein the second temperature range is higher than the first temperature range, wherein the first spark plug has a first tip protrusion into the non-dedicated cylinder, the second spark plug has a second tip protrusion into the dedicated EGR cylinder that is greater than the first tip protrusion such that the first tip protrusion into the non-dedicated cylinder is less than the second tip protrusion; and
an electronic control system operatively coupled to the one or more non-dedicated cylinders and the one or more dedicated EGR cylinders, the electronic control system is structured to execute control operations to control fueling of the one or more dedicated EGR cylinders and to control fueling of the one or more non-dedicated cylinders independently from the one or more dedicated EGR cylinders, the electronic control system is configured to control the one or more non-dedicated cylinders in a first combustion mode, and the electronic control system is configured to control the one or more dedicated EGR cylinders in a second combustion mode.

(Claim 17): Cancelled.


(Claim 18): The system of claim [[17]] 11, wherein the first combustion mode is stoichiometric, and the second combustion mode is stoichiometric.

(Claim 19): A method of operating an internal combustion engine, the method comprising:
providing a dedicated Exhaust Gas Recirculation (EGR) engine having one or more non-dedicated cylinders and one or more dedicated EGR cylinders, each of the one or more non-dedicated cylinders having only a first spark plug, the first spark plug having first physical characteristics, and each of the one or more dedicated EGR cylinders having only a second  spark plug, the second spark plug including second physical characteristics, wherein the second physical characteristics differ from the first physical characteristics effective to provide different spark plug geometries of the second spark plug relative to the first spark plug, wherein the different spark plug geometries include the first spark plug has a first tip protrusion into the non-dedicated cylinder, the second spark plug has a second tip protrusion into the dedicated EGR cylinder that is greater than the first tip protrusion such that the first tip protrusion into the non-dedicated cylinder is less than the second tip protrusion; 
providing an electronic control system operatively coupled to the one or more non-dedicated cylinders and the one or more dedicated EGR cylinders; [[and]]
controlling with the electronic control system fueling of the one or more dedicated EGR cylinders and controlling fueling of the one or more non-dedicated cylinders independently from the one or more dedicated EGR cylinders; and
controlling with the electronic control system the one or more non-dedicated cylinders in a first combustion mode and the one or more dedicated EGR cylinders in a second combustion mode.

(Claim 22): The system of claim 1, wherein the first combustion mode is stoichiometric, and the second combustion mode is lean.

(Claim 23): The system of claim 1, wherein the first combustion mode is stoichiometric, and the second combustion mode is stoichiometric.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Davis et al. US 10626812 B2 (Davis) is the closest prior art of record considered by the examiner. 
Davis discloses a system, comprising: an internal combustion engine (10) having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19) configured to provide EGR to the engine via an EGR loop (60, Col.3 L.55-60); one or more first spark plugs (33, claim 10, Col.5 L.5-15) coupled to each of the one or more non-dedicated cylinders, the first spark plugs including first physical characteristics; and one or more second spark plugs (39) coupled to each of the one or more dedicated EGR cylinders (19), the second spark plugs including second physical characteristics, wherein the second physical characteristics differ from the first physical characteristics effective to provide different spark plug geometries of the second spark plugs relative to the first spark plugs(Claim 10, Col.5 L.5-15 and Col.6 L.13-43 discloses where one or more first standard spark plugs 33 are coupled to each of the one or more non-dedicated cylinders 18 and a second spark plug which is a plasma generating type spark plug is coupled to the dedicated cylinder 19, where Col.6 L.13-43 discloses where the plasma generating type spark plug can be one of several types including types which do not include a ground electrode or one which includes a prong that generates streamer discharges, these specific features are considered to just a few of potentially several different structural differences between the first and second plugs 33 and 39 of Davis respectively).
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered obvious that a standard spark plug and a plasma generating have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug.
The examiner provides the following evidence to support the understanding of the structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
While Davis not explicitly disclose a second spark plug including second physical characteristics as the spark igniter in the dedicated EGR cylinder. The examiner considers The use of a plasma igniter in a second subset of cylinders 19 (dedicated EGR cylinders) for generating residual exhaust gas supporting combustion of a richer mixture than a spark ignition system and thereby generate higher concentrations of H2 and CO in the exhaust as described in Col.10 L.1-11 of Davis to be merely substituting equivalents known for the same purpose as per MPEP section 2144.06 II, where Davis in Col.6 L.41-43 states, “The plasma ignition system 38 and plasma igniter 39 are employed as a substitute for a spark-ignition module and spark plug." In addition, Davis identifies a need in the field of endeavor in Col.10 L.1-11 of using a plasma igniter in place of a conventional spark plug in a dedicated EGR cylinder for supporting a combustion of a richer mixture than a conventional spark plug and thereby generate higher concentrations of H2 and CO in the exhaust. 
Davis is Col.9 L.57-Col.10 L.24 discloses creating a richer mixture in the dedicated EGR cylinders, where the richer mixture is considered to be a first combustion mode and creating a leaner mixture in the non-dedicated EGR cylinders, where the leaner mixture is considered to be a second combustion mode. In the same passage Davis discloses controlling a diverter valve 64 as to control the air/fuel ratio. 
Davis is not explicit in controlling the fuel delivered to the dedicated EGR and non-EGR cylinders for controlling the respective cylinders in different combustion modes. In addition, Davis nor any of the additional cited references explicitly disclose respective first and second spark plugs, wherein the different spark plug geometries include the first spark plug has a first tip protrusion into the non-dedicated cylinder, the second spark plug has a second tip protrusion into the dedicated EGR cylinder that is greater than the first tip protrusion such that the first tip protrusion into the non-dedicated cylinder is less than the second tip protrusion. The examiner does not consider these limitations in combination with the additional limitations of independent claims 1, 11 and 19 to be rendered obvious in view of the prior art considered by the examiner, therefore a notice of allowance has been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747